               Case 5:20-cv-00947 Document 1 Filed 08/12/20 Page 1 of 4




                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                     SAN ANTONIO DIVISION

XAVIER GARZA and VALENTIN GARZA                         §
     Plaintiffs                                         §
                                                        §
v.                                                      §       Civil Cause No. 5:20-cv-947
                                                        §
OGAYAR REYNALDO and                                     §
ADT TRANSPORT INC. A/K/A ADT                            §
TRANSPORT CORP                                          §
     Defendants                                         §

               DEFENDANT OGAYAR REYNALDO’S NOTICE OF REMOVAL

To the Honorable United States District Court Judge:

        Now comes Defendant Ogayar Reynaldo, and pursuant to 28 U.S.C. §§ 1441 and 1446,

files this Notice of Removal to the United States District Court for the Western District of Texas,

San Antonio Division and respectfully shows the Court the following:

                                  I. PROCEDURAL BACKGROUND

          1.        On June 18, 2020, Plaintiff filed “Plaintiffs’ Original and Written Discovery

Requests” styled Xavier Garza and Valentin Garza v. Ogayar Reynaldo and ADT Transport Inc.

a/k/a ADT Transport Corp, in the 150th Judicial District Court in Bexar County, Texas, originally

pending as Cause No. 2020CI11079.


         2.         Plaintiff carried out service on Defendant Reynaldo by serving the Chairman of

the Texas Transportation Commission on July 13, 2020, such suit was forwarded to Defendant

Reynaldo on July 16, 2020. Defendant ADT Transport Inc. a/k/a ADT Transport Corp has not

yet been served as of the date of this filing.




                                                    1
705833 (8347.243)
                    Case 5:20-cv-00947 Document 1 Filed 08/12/20 Page 2 of 4




            3.       Plaintiffs Garza allege that the accident at issue occurred as a direct and proximate

result of Defendant’s negligence, negligence per se, and gross negligence, resulting in personal

injuries.


         4.             This removal is filed within 30 days of service upon Defendant Reynaldo and

is therefore timely filed under 28 U.S.C. § 1446(b). See Murphy Bros. v. Michetti Pipe Stringing

Inc., 526 U.S. 344, 347-48 (1999) (notice of removal is timely under 28 U.S.C § 1446(b) if filed

within 30 days after service of the complaint).


            5.       This United States District Court for the Western District of Texas, San Antonio

Division, is the district and division embracing the place where such action is pending. See 28

U.S.C. § 103(4). Defendant Reynaldo consents to this removal to the United States District

Court for the Western District of Texas, San Antonio Division.

            6.       Defendant Reynaldo, concurrently with the filing of this petition, has given

written notice of the filing of this Notice of Removal to all parties of record and to the Clerk of

the District Court in Travis County, Texas. (Exhibit A)

            7.       Pursuant to 28 U.S.C. § 1446, documents filed in the state court action are

attached to this Notice of Removal and are incorporated herein by reference.

             8.       Defendant expressly reserves the right to raise all defenses and objections to

    Plaintiffs’ claims or to otherwise plead after the action is removed to this Honorable Court.

                        REMOVAL BASED ON DIVERSITY JURISDICTION

            9.       This Court has jurisdiction based on 28 U.S.C. §1332(a)(1) in that "the matter in

  controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and is




705833 (8347.243)                                      2
                    Case 5:20-cv-00947 Document 1 Filed 08/12/20 Page 3 of 4




  between citizens of different States." Defendant Reynaldo is a citizen of the State of Florida

  and resides there.

                              AMOUNT IN CONTROVERSY IS MET


            10.      Plaintiffs seek recovery of damages in the form of monetary relief "over

$1,000,000.00." As such, the amount in controversy is greater than $75,000.00. See 28 U.S.C. §

1446(c)(2)


                                             JURY DEMAND


         Defendant Ogayar Reynaldo respectfully demands a jury on all triable issues pursuant to

Federal Rules of Civil Procedure 38 and 81(c).

         WHEREFORE, PREMISES CONSIDERED, Defendant Ogayar Reynaldo, prays that

this Court accept his Notice of Removal for filing in accordance with the provisions of 28 U.S.C.

§ 1441, et. seq., remove the action to this Federal Court and place this case on the docket of the

United States District Court for the Western District of Texas, San Antonio Division, and for

such further relief, legal or equitable, general or special, to which Defendant may be justly

entitled.




705833 (8347.243)                                3
                    Case 5:20-cv-00947 Document 1 Filed 08/12/20 Page 4 of 4




                                               Respectfully submitted,

                                               RAY | PEÑA | MCCHRISTIAN, P.C.
                                               McAllister Plaza
                                               9601 McAllister Freeway, Suite 901
                                               San Antonio, Texas 78216
                                               (210) 341-3554
                                               (210) 341-3557 (Fax)
                                               jpena@raylaw.com
                                               gpytel@raylaw.com


                                               By: /s/ Joseph G. Peña
                                               JOSEPH G. PEÑA
                                               State Bar No. 24052898
                                               GABRIEL E. PYTEL
                                               State Bar No. 24097242
                                               Attorneys for Defendant Ogayar Reynaldo


                                  CERTIFICATE OF SERVICE


         I do hereby certify that on the 12th day of August, 2020 I electronically filed Defendant

Ogayar Reynaldo’s Notice of Removal with the Clerk of Court using the CM/ECF system, as

well as, sent notification of such filing by certified mail to the following:


Attorneys for Plaintiff:
Negin Roberts
BEGUM LAW GROUP
5826 IH 10 West
San Antonio, Texas 78201
(210) 564-9854
(210) 564-9857 (Fax)
Email: nroberts@begumlawgroup.com
E-service: SALegal@begumlawgroup.com
Via Eservice &/or Email

                                                       /s/ Joseph G. Peña
                                                       Joseph G. Peña




705833 (8347.243)                                 4
